 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10    WILMA DELONEY, Successor in Interest to         Case No. 1:17-cv-01336-LJO-EPG
      Decedent John Mayberry,
11
                            Plaintiff,                ORDER RE: STIPULATED REQUEST FOR
12                                                    DISMISSAL WITHOUT PREJUDICE AS TO
             v.                                       DEFENDANTS GARCIA, KRIKORIAN,
13                                                    SANTOS, TROW, WHITECOTTON, AND
      COUNTY OF FRESNO, et al.,                       VANG aka YANG
14
                            Defendants.               (ECF No. 85)
15

16         Plaintiff, Wilma Deloney, and Defendants have filed a stipulation to dismiss without

17    prejudice all claims against Defendants Garcia, Krikorian, Santos, Trow, Whitecotton, and

18    Vang aka Yang. (ECF No. 85.) Pursuant to the stipulation, the case against Defendants Garcia,

19    Krikorian, Santos, Trow, Whitecotton, and Vang aka Yang has ended and the case is dismissed

20    without prejudice only as to Defendants Garcia, Krikorian, Santos, Trow, Whitecotton, and

21    Vang aka Yang. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692

22    (9th Cir. 1997).

23
     IT IS SO ORDERED.
24

25     Dated:     October 24, 2019                          /s/
                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
